           2:08-cv-02232-HAB # 567         Page 1 of 3                                              E-FILED
                                                                       Thursday, 11 June, 2020 01:17:14 PM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


 JEFFREY ORR, et al.,                            )
                                                 )
                  Plaintiffs,                    )
                                                 )     Case No. 2:08-cv-02232-HAB
           v.                                    )
                                                 )
 WILLARD O. ELYEA, M.D., et al.,                 )
                                                 )
                  Defendants.                    )


                    MOTION TO WITHDRAW ENTRY OF APPEARANCE


          NOW COMES Pamela R. Hanebutt of Eimer Stahl LLP, and hereby moves to withdraw

her limited appearance (Doc. 506) on behalf of Proposed Intervenor Joseph L. Bobbitt, and

states:

          1) The undersigned counsel’s appearance was made for the sole purpose of filing Mr.

Bobbitt’s Motion to Intervene (Doc. 507) in order to clarify the scope of the Court’s order dated

February 4, 2019 (Doc. 503).

          2) Mr. Bobbitt’s Motion to Intervene was denied by the Court’s text order dated

March 5, 2019.

          3) Undersigned counsel requests that the Court allow her to withdraw her appearance at

this time.

          WHEREFORE, Pamela R. Hanebutt of Eimer Stahl LLP, requests the Court to enter an

Order granting the withdrawal of her appearance (Doc. 506) on behalf of Proposed Intervenor

Joseph L. Bobbitt in this matter.
        2:08-cv-02232-HAB # 567   Page 2 of 3



Date: June 11, 2020                        /s/ Pamela R. Hanebutt
                                           Pamela R. Hanebutt, # 6188004
                                           Eimer Stahl LLP
                                           224 South Michigan Avenue
                                           Suite 1100
                                           Chicago, IL 60604
                                           312-660-7600
                                           312-692-1718 (fax)
                                           phanebutt@eimerstahl.com

                                           Attorney for Proposed Intervenor
                                           Joseph L. Bobbitt
        2:08-cv-02232-HAB # 567          Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2020, I caused to be electronically filed the foregoing
Motion to Withdraw Entry of Appearance with the Clerk of Court using the CM/ECF system that
will send notification of such filing(s) to all counsel of record.




                                                    /s/ Pamela R. Hanebutt
                                                     Pamela R. Hanebutt, # 6188004
                                                     Eimer Stahl LLP
                                                     224 South Michigan Avenue
                                                     Suite 1100
                                                     Chicago, IL 60604
                                                     312-660-7600
                                                     312-692-1718 (fax)
                                                     phanebutt@eimerstahl.com

                                                     Attorney for Proposed Intervenor
                                                     Joseph L. Bobbitt
